Citation Nr: 1317794	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  07-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (hereinafter "PTSD").  

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (hereinafter "TDIU"). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1974.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from an August 2007 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Pittsburgh, Pennsylvania, which granted service connection for PTSD and assigned an initial noncompensable evaluation, effective October 12, 2005.  In an October 2007 rating decision, the RO assigned a higher initial rating of 50 percent, effective October 12, 2005.  The Board notes, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim has remained on appeal.  

In May 2011, the Board remanded the case to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, DC in order to obtain VA examination and medical opinion.  The post-remand record shows substantial compliance with the Board's directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Other than an April 2013 Appellant's Post Remand Brief submitted by the Veteran's accredited representative in this case, a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

To the extent indicated below, the record is found to reasonably raise the matter of entitlement to a TDIU rating.  See also April 2013 Appellant's Post Remand Brief.  Hence, this claim has been listed on the title page, and is REMANDED to the RO via the AMC. 



FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matter on appeal have been accomplished.  

2. For the entire period of the appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.27, 4.130, Diagnostic Code (hereinafter "DC") 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (hereinafter "Federal Circuit") (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (hereinafter "Court") (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Duties to Notify and Assist

The Veterans Claims Assistance Act (hereinafter "VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  

With regard to notice regarding an initial evaluation following the grant of service connection, once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Filing a notice of disagreement (hereinafter "NOD") begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case; hence further VCAA notice is not required with regard to the initial rating appeal.  

Pre- and post-adjudication VCAA letters dated in February 2006, March 2007, October 2007, January 2008 and May 2011, collectively explained the evidence necessary to substantiate the claim, and informed the Veteran of his and VA's respective duties for obtaining evidence.  These letters also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  As noted, the claim was readjudicated in the October 2007 rating action and in a March 2012 supplemental statement of the case (hereinafter "SSOC").  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains in-service and post-service medical treatment records, include private treatment records from practitioners the Veteran has identified, and reports of VA examinations (March 2007 and June 2011).  With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These VA examination reports generally reflect review of the claims file, examination of the Veteran, and clear description and evaluation of his psychiatric disability.  In particular, these examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication the issues decided below.  

The Veteran has not made the RO, the AMC or the Board aware of any additional evidence that must be obtained in order to fairly decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  

The Merits of the Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the Court distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012).  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity.  However, from time to time, VA will readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Veteran seeks an increased initial evaluation in excess of 50 percent for his service-connected PTSD, as rated under 38 C.F.R. § 4.130, DC 9411 (2012).  The Veteran's representative has argued that the Veteran's symptoms of suicidal ideations, ongoing sleep difficulties, nightmares, flashbacks during the day, difficulty with concentration, irritability, avoidance of stimuli that remind him of his wartime experiences, withdrawal and difficulty with affection towards others qualify him for an initial evaluation of 70 percent.  Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in October 2005.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

The schedular disability rating criteria are set forth in the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130, which provides that a rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.  

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

The maximum rating, 100 percent, is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

(The joining of schedular criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).)  

When evaluating the level of disability from a mental disorder, consideration must be given to the extent of social impairment, but a rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Likewise, a disability rating for mental disorders must be based on all the evidence of record bearing on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2012).  Also, when evaluating mental health disorders, the factors listed in the rating criteria are to be considered simply examples of the types and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

One factor for consideration is the Global Assessment of Functioning (hereinafter "GAF") score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (hereinafter "DSM-IV")).  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the competent and probative evidence is against granting the Veteran's claim of entitlement to an initial disability evaluation in excess of 50 percent for his PTSD.  

Turning to the evidence, the Veteran's service treatment records are without findings of or treatment for any psychiatric disorder.  Notably, a VA primary care treatment record, dated in January 2005, reflects the Veteran underwent a PTSD screen.  The Veteran indicated that at times he was bothered by PTSD, but not on a daily basis.  He denied needing counseling or pharmaceuticals.  He reported that he sometimes felt depressed, but denied current suicidal or homicidal ideation.  However, he also noted that he believed he would be better off dead, though as a strict catholic he would never take his own life.  He characterized those thoughts as fleeting moments that passed by quickly.  

In March 2007, the Veteran underwent an initial evaluation for PTSD performed by a VA examiner.  The examiner observed that the Veteran was a retiree, that he was able to attend to his own personal needs and to complete other routine activities of daily living, and that he enjoyed fishing as a hobby.  The examiner noted that the Veteran underwent treatment by a private physician, which had been helpful in decreasing his overall anxiety, which had improved over the years.  The Veteran reported a history of alcohol abuse when he first was separated from service, but that he stopped drinking after he became aware of a number of issues, including his physical abuse directed towards his first wife, as well as concerns that he would become like his alcoholic father.  The Veteran described current symptoms of frequent difficulty falling asleep and remaining asleep and frequent nightmares; however, he noted that over the years, with the passage of time, both of these issues had decreased in frequency and severity.  The Veteran also reported experiencing flashbacks during the day; avoidance behavior; irritability, that had decreased in severity over the years; decrease in concentration, especially during flashbacks; and increased anxiety.  The Veteran indicated that he was able to relate well with his family, as well as to one close fishing buddy.  

The examiner noted that, in terms of its impact on his employment, the Veteran denied that any of his PTSD symptoms ever had a negative impact on his employment.  He noted that he was able to block out his PTSD symptoms by focusing on his job, and that he never missed any work as a result of his PTSD.  

On mental status examination, the examiner observed that the Veteran arrived on time for his scheduled session, was appropriately dressed and adequately groomed, and was alert and oriented in all spheres.  The examiner noted that the Veteran not only responded to questions asked, but engaged in appropriate spontaneous conversation.  His affect was stable throughout the course of the interview; however, his range and intensity were slightly decreased.  The examiner noted the Veteran was a pleasant individual to interact with, that he was able to orally communicate, and that his overall behavior and demeanor were appropriate.  The examiner observed that the Veteran's thought processes were logical and goal directed; his thought content was free of any evidence of delusional ideations, hallucinatory perceptions, obsessive-compulsive tendencies, or suicidal or homicidal ideation.  However, the Veteran did describe periodic suicidal ideation when he was "younger."  

The examiner noted that no psychometric testing, formal or informal, was administered to the Veteran during the course of the examination, nor was any deemed necessary.  The examiner noted there was evidence of cognitive decline, and judged the Veteran to be at least within the "Average" classification range intellectually if formally assessed.  Judgment and insight were deemed appropriate.  The Veteran was diagnosed with PTSD, and was assigned a GAF score of 55, which was within the central limits of what was qualitatively defined as "moderate symptoms or moderate difficulty in social, occupational or school functioning."  The examiner opined that, although the Veteran's PTSD symptoms never had a pronounced or even apparently minimal impact on his occupational behavior, his social functioning had been characterized by increased withdrawal from others, irritability that sometimes led to verbal outbursts, and when he was younger, difficulty with affection and interpersonal closeness and relatedness.  

A statement from the Veteran's private psychologist, "Dr. Sedwick," received in April 2007, indicates that he had been under her care since 2003.  The Veteran had presented with difficulties in sleeping, nightmares, rapid mood changes alternating between anger and depression, as well as intrusive thoughts and flashbacks about and concerning his service during the war.  He had been diagnosed with chronic, severe PTSD.  Psychological testing performed included a clinical psychological interview; the Beck Depression Inventory (hereinafter "BDI-III); the Beck Anxiety Inventory (hereinafter "BAI); and the DAPS, or PTSD Self Assessment Questionnaire.  Dr. Sedwick provided a detailed assessment of the Veteran's PTSD using those test results.  Dr. Sedwick indicated that the DAPS results revealed elevated levels of peritraumatic distress, peritraumatic dissociation, avoidance, hyperarousal, posttraumatic stress, and posttraumatic impairment.  The BDI-III results revealed a score of 44 points, which translated to a category of severe levels of depressive thoughts and affect.  Dr. Sedwick failed to discuss which symptoms the Veteran described having while completing the BDI-III.  The Veteran's BAI results revealed a score of 29 points, which translated to a level of anxiety in the severe range.  Again, Dr. Sedwick failed to discuss which symptoms the Veteran described having while completing the BAI.  

While evaluating the PTSD, Dr. Sedwick noted that the Veteran had persistent symptoms of reexperiencing, avoidance, increased irritability and hyperarousal, and indicated that his symptoms had significantly affected his social and vocational abilities or other important areas of his life.  Dr. Sedwick reported that the Veteran remained unable to function in the physical, cognitive and affective areas.  The Veteran was diagnosed with PTSD and was assigned a "current" GAF score of 50.  

The Board accords this opinion little probative value for evaluating the severity of the Veteran's PTSD for various reasons.  First, Dr. Sedwick evaluated the Veteran with the express intent of establishing a PTSD diagnosis, but did not provide sufficient commentary on the degree of severity of the Veteran's PTSD or evidence to establish finding a severe disability, as was noted in the examination report.  Second, Dr. Sedwick spoke in general terms of the Veteran's PTSD symptoms, but did not identify particular problems that the Veteran had experienced that would elevate the degree of severity of his symptomatology to that of "severe."  Third, Dr. Sedwick did not appear to perform a comprehensive mental status evaluation that included observations of the Veteran's symptomatology at the time of the examination, and relied exclusively on psychometric testing to arrive at the conclusion that the Veteran's anxiety and depression were severe, without explanation as to the symptoms that he had experienced that supported those conclusions.  The weight of a medical opinion is diminished where the basis for the opinion is not adequately stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  

VA treatment records, dated from 2007 to 2010, generally show that the Veteran underwent monthly psychiatric treatment for his PTSD.  During this time period he reported and was observed to have had a range of symptoms including depressive symptoms; social anxiety and panic; occasional panic attacks; impaired concentration; fleeting thoughts of suicide without intent or plan; interrupted sleep; sleep deprivation; difficulty falling asleep; nightmares; constricted and depressed affect; cognitive distortion; tearful and withdrawn, but appropriate behavior; reexperiencing and flashbacks; ruminating thought content and process; social isolation; hypervigilance; intrusive thoughts and memories; anxious, sad and dysthymic mood; and low motivation and energy.  At this time, he was consistently assigned GAF scores of 61 to 51, indicative of moderate symptoms.  He indicated coping mechanisms for these symptoms included spending time with his grandson, including attending his basketball, baseball and soccer games; restoring old furniture; playing with his dog; woodworking; fishing; watching football games; and keeping busy with household chores such as painting his house and working in his yard.  

Notably, a VA mental health note, dated in December 2010, indicates the Veteran had been coping with the recent death of his nephew, his chronic health issues, and his PTSD.  He was treated for PTSD and social isolations issues.  The Veteran reported that he was able to travel and visit his son for Thanksgiving and to meet his future in-laws.  His wife, who was present during his treatment, indicated that it was hard for the Veteran to do so, and noted that he was physically nervous while there, but that everything went well during the visit.  The Veteran indicated that he continued to be "worked up" a few days before coming to his psychiatric appointments, which were a trigger for his PTSD, but that he coped with this by watching football games as a source of diversion.  A follow-up note of the same date shows the Veteran reported that he was able to cope better with the death of his nephew.  He also noted that he attended church, and credited this with his improved coping.  On objective evaluation, the Veteran was described as oriented times 3, with normal speech, better mood, full affect range, and coherent thoughts, but with psychosis.  The Veteran also admitted to fleeting suicidal thoughts without plan or intent.  

More recently, a VA mental health note, dated in February 2011, reveals the Veteran reported that his mood had been somewhat better, and that he had been better able to distract himself when he felt down.  He indicated that he was adherent with his medication and denied any side effects.  He noted a method of distraction was his wood shop.  He acknowledged that his wife continued to be good support to him.  On mental status evaluation, his appearance was described as casual dress with good hygiene; he was found to be alert and oriented times 3; his mood was described as euthymic; his affect was constricted; his speech was fluent, goal-oriented and not pressured; and his thought process was linear, logical and without flight of ideas.  The Veteran denied experiencing delusions, hallucinations, homicidal ideations and suicidal ideations, and his insight and judgment were described as good.  

A VA mental health note, dated in May 2011, shows the Veteran reported that he was doing "okay," and that he had learned how to cope at home.  He reported that he had a hobby of woodworking, which he did in his basement, that he used as a coping mechanism.  He described symptoms of persistent nightmares, difficulty socializing and hypervigilance, but indicated that his medications and therapy had helped him to deal with his symptoms.  He noted that despite this, he still had some symptoms that recurred at times.  On mental status examination, the practitioner observed that the Veteran had good grooming and hygiene; maintained good eye contact throughout the visit; had normal, fluent speech; had at times tentative and dysthymic mood; and had affect congruent with mood, blunted but full range.  The practitioner noted that the Veteran's thought processes were coherent and logically connected, and that he did not have delusions, ideas of reference, racing thoughts, hallucinations, or homicidal or suicidal ideations.  The practitioner indicated that there were no signs of any mania or psychosis.  A follow-up note of the same date reflects the Veteran reported that he was doing better overall, but still found it very difficult to interact with people.  

In June 2011, the Veteran underwent a second VA psychiatric examination with the same examiner who evaluated him in March 2007.  The examiner noted that the Veteran continued to reside with his wife of 32 years, that he had two adult children residing independently.  The Veteran denied undergoing any psychiatric hospitalizations, but did have outpatient treatment at VA and took psychotropic medication.  The examiner indicated that many of the symptoms the Veteran initially reported during the March 2007 examination remained, including difficulty falling asleep and staying asleep; nightmares; reexperiencing flashbacks; exaggerated startle response; variable concentration during the day made more problematic by flashbacks; avoidance behaviors; irritability; and difficulty interacting with the general public.  The examiner noted that the Veteran's irritability had been less of a problem since he stopped his alcohol use 19 to 20 years ago, which was verified by the Veteran's spouse, who had accompanied the Veteran to the examination.  The Veteran described woodworking as a current hobby, and indicated that he was able to be independent with personal routine activities of daily living, including hygiene and dress.  The Veteran also indicated that he had assisted his wife with household chores and responsibilities, although driving had become more of an issue as he experienced increased activity when he drove.  The examiner noted that the Veteran denied any legal difficulties, educational attempts or accomplishments, or having issues in terms of employment, given that he was retired from his job as a corrections officer.  

On mental status examination, the examiner observed that the Veteran was on time for his scheduled appointment, was appropriately dressed and adequately groomed, and was alert and oriented in all spheres.  He was able to effectively relate by not only responding to questions, but also engaging in appropriate spontaneous conversation.  The examiner noted there was no gross limitation in vision or audition, and the Veteran was able to speak with an appropriate volume and no evidence of receptive or expressive aphasia or other language disturbance.  The Veteran had good eye contact and his overall demeanor was characterized as appropriate and fully cooperative.  His affect was described as stable throughout the interview, but reflected a decrease in both range and intensity that was found to be consistent with his ongoing PTSD diagnosis and other associated anxiety.  The Veteran's thought processes were found to be logical, goal directed and appropriate in speed and thought content free of any evidence of delusional ideations, hallucinatory perceptions, obsessive/compulsive tendencies or panic attack symptomatology.  The examiner noted that the Veteran did periodically experience increased anxiety when out in public.  Also, although the Veteran did not experience suicidal or homicidal ideation requiring immediate intervention, he did experience periodic suicidal ideation, as he indicated he had throughout most of his adult life since the military.  The Veteran denied that he would ever act on his ideations due to his religious beliefs and how they might impact his family.  The examiner noted that the Veteran experienced symptoms such as decreased concentration, periodic irritability that did not involve physical agitation or abuse, difficulty interacting with the general public and increased withdrawal from others outside of his immediate family.  

The examiner noted that no psychometric testing, formal or informal, was administered, nor was any deemed necessary.  However, the examiner estimated that the Veteran's intellectual abilities, if formally assessed, would have been within the central limits of the "Average" classification range, and there was no evidence of positive decline found.  Also, the Veteran's overall insight and judgment were perceived as being adequate and appropriate.  The Veteran was diagnosed with PTSD and social phobia, and was assigned a GAF score of 50.  The examiner explained that a diagnosis of social phobia was added to the current diagnosis as the Veteran demonstrated that he had increased withdrawal from others apart from what would normally be expected of PTSD, to the degree that he had developed a separate anxiety disorder as a result.  The examiner noted that this disorder was also related to the Veteran's military service.  The examiner also explained that the Veteran's GAF score, when considering the PTSD and social phobia as separate and as combined disorders, to be 50, which was within the extreme upper limit of what was qualitatively defined as serious symptoms or serious impairment in social, occupational, or school functioning.  

The examiner concluded that the Veteran remained retired and was not seeking any type of employment.  However, the examiner opined that the Veteran would experience some difficulty with any future employment secondary to his PTSD, and with respect to his interpersonal and social functioning.  The examiner noted that although the Veteran was comfortable with his wife, children and their families, he did have difficulty interacting with the general public, which increased slightly since his last examination.  The examiner cited to the Veteran's difficulty with driving, which was not previously determined to be a significant issue, as evidence of increased social impairment.  

The Board recognizes that none of the demonstrative symptoms have to be present to assign a higher rating for PTSD.  See Mauerhan, 16 Vet. App. 436.  Ultimately, the Board must determine whether the Veteran's overall disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity (50 percent); or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood (70 percent).  See 38 C.F.R. §§ 4.7, 4.130.  

The Board finds the VA examination reports and VA treatment records to be the most probative evidence of record.  These records show that the Veteran has been able to cope with the symptoms of his PTSD, has been able to maintain and establish good relationships with his family and a few friends, has been able to find hobbies and to attend church, and has been able to perform most of the activities of daily living without any need of assistance.  In fact, apart from driving, the Veteran appears partner with his wife in maintaining their household, and shares in the responsibility of caring for his grandson who lives with him.  Moreover, although the June 2011 VA examiner assigned the GAF score of 50, and noted that although the Veteran was comfortable with his wife, children and their families, he did have difficulty interacting with the general public, which increased slightly since his last examination, the remaining symptoms described and discussed on examination did not reveal findings commensurate with the assignment of a 70 percent evaluation.  As noted above, 38 C.F.R. § 4.126 provides that, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. (emphasis added).  

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Regarding the symptoms demonstrative of a higher initial 70 percent rating, the evidence reflects that while the Veteran has reported occasional suicidal ideation, he has repeatedly, expressly denied any intent or plan to commit suicide.  Moreover, this is the only symptom that he has reported or that has been shown in the clinical record to fall into the category of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this regard, the lay record does not reflect that the Veteran has ever reported symptoms such as, or analogous to, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  The Board acknowledges that the Veteran experienced panic attacks at various times since 2007; however, these attacks were generally characterized as self-limited and infrequent.  

Furthermore, the clinical record shows the Veteran has not had symptoms of obsessional rituals of any kind; has not had spatial disorientation; has not neglected his personal appearance and hygiene; and has not had illogical, obscure or irrelevant speech.  Also, he has not had near-continuous panic or depression affecting his ability to function independently appropriately and effectively.  Although it was noted that the Veteran experienced anxiety at the thought of meeting his future in-laws, he still went to meet them at Thanksgiving and, according to his wife, had a good time despite being nervous.  He has had periodic irritability that did not involve physical agitation or abuse.  However, the June 2011 examiner noted that the Veteran's irritability had been less of a problem since he stopped his alcohol use 19 to 20 years ago, which was verified by the Veteran's spouse.  While he has reported difficulty with interacting with the public, he has also reported attending church, and having a fishing buddy.  Moreover, in his March 2007 VA examination, the Veteran reported that prior to his retirement from working as a corrections officer he got along well with his supervisors and coworkers, and got along equally well with the prisoners whom he worked with.  He also noted that he received commendations not only for his good work behavior and ethic, but also attendance and general attitude towards others.  As for his thought process and content, and speech pattern, the Veteran as been consistently described as articulate, pleasant, and able to carry on spontaneous conversation.  

Thus, the medical evidence indicates that the Veteran has behavior, self-care, and conversation that are most nearly approximated by a 50 percent disability rating and no higher.  See 38 C.F.R. § 4.130.  

The GAF scores assigned during the appeal period range from 50 to 60.  These scores generally represent moderate symptomatology or some to moderate difficulty in social, occupational, or school functioning.  Despite the assignment of a GAF score of 50 in June 2011, indicative of more severe symptomatology, the Board notes that this score is at the cusp of the transition from moderate findings to severe findings.  Generally, GAF scores in this range are not in conflict with the assignment of a 50 percent disability rating.  

Additionally, the Veteran's lay statements also do not indicate that a higher rating is warranted.  In fact, the Veteran has not provided any lay statements that describe his psychological symptomatology or attest to his current level of severity.  The only statement of record that addresses this is a December 2007 VA Form 646, Statement of Accredited Representative in Appealed Case, which listed symptoms of suicidal ideations, ongoing sleep difficulties, nightmares, flashbacks during the day, difficulty with concentration, irritability, avoidance of stimuli that remind him of his wartime experiences, withdrawal and difficulty with affection towards others.  The Board notes that the clinical record generally supports the assertion that the Veteran experiences these symptoms.  However, the Board finds that these symptoms more nearly approximate the 50 percent rating criteria.  

In summary, although the clinical record reflects that the Veteran's psychological symptoms have waxed and waned over the course of his appeal, the lay and medical evidence indicates that his PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.  Thus, a rating in excess of 50 percent for PTSD is not warranted.  See 38 C.F.R. § 4.130.  

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  It is noted that the symptoms listed in the rating criteria are demonstrative and not exhaustive; thus, the rating criteria actually consider many other psychiatric symptoms.  See Mauerhan, 16 Vet. App. 436; see also 38 C.F.R. § 4.130.  Overall, the occupational and social impairment caused by the Veteran's PTSD, as described above, are accounted for by the rating criteria. Thus, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.  


REMAND

Under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of TDIU.  See, e.g., April 2013 Appellant's Post Remand Brief.  In claims for a TDIU rating, the Court has held that the duty to assist requires that VA determine what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2012); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2012).  

In February 2009, the Veteran underwent a consultation with VA occupational therapy after undergoing carpal tunnel surgery.  A VA social work outpatient note, dated in February 2010, indicates the Veteran discussed his old job at a prison, and many of the stressors he had to deal with while working there.  He reported that he was happy that he was able to retire and get out of there when he did.  During his VA PTSD examination in March 2007, the Veteran reported that he was retired after 17 years of working as a correction officer, and that he had previous employment as a construction worker and as a coal miner.  The examiner noted that, in terms of its impact on his employment, the Veteran indicated that none of his PTSD symptoms ever had a negative impact on his employment.  In fact, he was able to "block it out" by "focusing on his employment.  The Veteran also denied missing any work as a result of his PTSD.  He reported that he got along well with his supervisors and coworkers, got along equally well with the prisoners that he worked with, and maintained good attendance.  He also noted that he received commendations not only for his good work behavior and ethic, but also attendance and general attitude towards others.  The examiner opined that the Veteran's PTSD symptoms never had a pronounced or even apparently minimal impact on his occupational behavior.  However, during the most recent VA examination in June 2011, although the examiner noted that the Veteran remained retired and was not seeking any type of employment, the examiner opined that the Veteran would experience some difficulty with any future employment secondary to his PTSD, and with respect to his interpersonal and social functioning.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  

The Board recognizes that the Veteran currently has a combined evaluation of 50 percent for his service-connected PTSD.  To the extent that the Veteran has claimed that he has greater impairment of industrial adaptability due to his service-connected PTSD and is not yet found to meet the schedular criteria for a TDIU rating, the referral of the case to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b) must be addressed by the RO/AMC prior to being handled by the Board.  

The Board notes that the Veteran has not yet been provided with notice addressing the types of evidence needed to substantiate a claim for increase on the basis of a TDIU rating.  Hence, the RO/AMC should provide the Veteran with such notice on remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide the Veteran with a letter requesting information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim.  In particular, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning his past employment.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate claim for a TDIU rating, to include on an extraschedular basis, and what VA will do.  The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2. After completing all indicated development to include examination if deemed necessary, the RO/AMC should adjudicate the TDIU claim, to include consideration of whether the Veteran's claims file should be forwarded to the Under Secretary for Benefits or the Director of Compensation and Pension Service for the assignment of a TDIU rating on an extraschedular basis, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


